DETAILED ACTION
Specification
The abstract of the disclosure is objected to because for the following minor informalities. In line 3 of the abstract, “P043” should be corrected to PO43-.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 1-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Instant claim 1 recites forming two solutions. The first solution including lithium and a phosphate concentration. The second solution including a metal and an organic acid or salt of an organic acid. However, according to the specification (See US 2020/0168909), one solution includes lithium and water (para 0020; para 0040). A second solution includes a phosphate, a metal source, and an organic acid (para 0020; para 0039). However, per claim 1, the lithium and phosphate are found in the same solution. In fact, the specification recites a phosphate salt (i.e., PO43) is added to DI water separately from the Li2CO3 suspension (para 0020). The methods are not commensurate and a review of the specification does not describe alternate formulations for making the lithium metal phosphate. Similarly for independent claims 27 and 45. For the purposes of examination, the claims will be interpreted as still requiring two separate aqueous solutions with respective starting materials as presented below, followed by reaction, drying, and calcining as recited.
Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17 recites the limitation "said 0.5 ≤ x ≤ 1" in line 2. Claim 18 recites the limitation "said 0.9 ≤ x ≤ 1" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claims will be interpreted as dependent on claim 16 for proper antecedent basis.
Claims 19, 20, 63, and 64 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 19 and 20, and 63 and 64 improperly narrow claims 16 and 60, respectively, because instant claims include zero (i.e., “0 ≤ y” and “0 ≤ z”). Claims 16 and 60 do not include zero being “0 <”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 15, 21, 25-39, 41, 43-57, 59, 65, 69, and 70 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sirén et al. (US 2017/0271657).
Regarding claims 1 and 27, Sirén discloses a method of producing lithium metal phosphates (Fig. 2) comprising:
a lithium solution 11; the lithium solution include water and a lithium source (para 0082); the lithium inherently at a first molar concentration;
a reagents solution 12; the reagents including one or more transition metal sources (e.g., Fe and Mn, para 0086), a phosphate source (e.g., phosphoric acid, para 0087), and a e.g., ascorbic acid, para 0088); the phosphate inherently at a second molar concentration and the metal present in an inherently third molar concentration; 
 precipitation 14 (allowing a precipitate to form);
the solids dried under vacuum at 40 oC (para 0121); and
heat treating (calcining) at 700 oC (para 0121) to yield LiFePO4; and
wherein the carbon content of 0.01 to 2.5 wt.%, for example (para 0111).

    PNG
    media_image1.png
    916
    623
    media_image1.png
    Greyscale

Regarding claims 2, 3, 28, 29, 46, and 47, the product resulting in LiFePO4 (para 0121), the stoichiometric ratios are 1:1.
Regarding claims 4, 30, and 48, Sirén discloses Li2CO3 dissolved in water (para 0121).
Regarding claims 5, 31, and 49, Sirén discloses Li2CO3 dissolved in water and further preparing LiHCO3 (para 0121).
Regarding claims 6, 32, and 50, Sirén discloses Li2CO3 dissolved in water and further preparing LiHCO3 under CO2 (para 0121).
Regarding claims 7-9, 33-35, and 51-53, Sirén discloses phosphoric acid (para 0121).
Regarding claims 10, 36, and 54, Sirén discloses glutamic acid (para 0088) and citric acid (para 0089).
Regarding claims 11, 12, 37, 38, 55, and 56, Sirén discloses sucrose (para 0088) and citric acid (para 0089).
Regarding claims 13, 39, and 57, Sirén discloses iron and manganese (para 0086).
Regarding claims 15, 41, and 59, Sirén discloses the addition of a metal salt and an organic acid (para 0121).
Regarding claims 21 and 65, Sirén discloses a carbon coated lithium metal phosphate (para 0111).
Regarding claims 25, 43, and 69, Sirén teaches elevated temperatures (para 0101), which inherently involves evaporation.
Regarding claims 26, 44, and 70, Sirén teaches heating to 700 oC (para 0121).
Regarding claim 45, Sirén further teaches the cathode using the LFP above and Li as the anode in a semi-cell (para 0127). However, Sirén teaches the LFP material for lithium ion batteries commonly including a separator and dielectric (para 0154).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Sirén et al. (US 2017/0271657) in view of Kejha et al. (US 2008/0014507).
Regarding claims 16 and 60, Sirén teaches iron, manganese, M (transitional metal), and mixtures thereof.
Sirén doesn’t expressly teach LiFexNiaMnyCozPO4 as recited.
Kejha, directed to high power high energy lithium ion cell, teaches LiNiMnCoPO4 (abstract).
.
Claims 16-20 and 60-64 are rejected under 35 U.S.C. 103 as being unpatentable over Sirén et al. (US 2017/0271657) in view of et al. Hemmer et al. (US 2004/0151649).
Regarding claims 16-20 and 60-64, Sirén teaches iron, manganese, M (transitional metal), and mixtures thereof.
Sirén doesn’t expressly teach LiFexNiaMnyCozPO4 as recited and 0.9 ≤ x ≤ 1.
Hemmer, directed to lithium phosphates, teaches Li(FexM1yM2z)PO4, where x = between 0.5 and 1 (abstract), y = between 0 and 0.5, and z = between 0 and 0.5 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to formulate the above lithium metal phosphate which have very high capacity when used as cathode materials in a lithium accumulator (abstract).
Claims 22-24, 42, and 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Sirén et al. (US 2017/0271657).
Regarding claims 22, 23, 66, and 67, Sirén teaches wherein the carbon content of 0.01 to 2.5 wt.%, for example (para 0111), which overlaps Applicant’s claimed range of at least 1 wt.% and up to 3 wt.% carbon and 1.5 wt.% to 2.5wt.%.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited carbon concentration because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 24, 42, and 68, Sirén teaches reaction time can be 3-24 hours (para 0097), which overlaps Applicant’s claimed range of 5-24 hours. See MPEP 2144.05.

Possible Allowable Subject Matter
Although no allowable subject matter has been indicated or presented in view of the rejections above, depending on Applicant’s arguments/possible amendment, the subject matter of claims 14, 40, and 58 would be allowable depending on how the 35 USC 112, first paragraph, rejection is addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723